             Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 1 of 8



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119083

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION



 Anthony Pettway, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Cavalry SPV I, LLC,

                                          Defendant.


       Anthony Pettway, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Cavalry SPV I, LLC (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
                Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 2 of 8



          4.     At all relevant times, Defendant conducted business within the State of New York.


                                              PARTIES
          5.     Plaintiff Anthony Pettway is an individual who is a citizen of the State of New York
residing in Nassau County, New York.
          6.     Plaintiff is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.     On information and belief, Defendant Cavalry SPV I, LLC, is a New York Limited
Liability Company with a principal place of business in Westchester County, New York.
          9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.    The principal purpose of Defendant's business is the collection of such debts.
          12.    Defendant uses the mails in its debt collection business.
          13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                  THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.    Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.    The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.    To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          17.    As such, the circumstances of the particular debtor in question have no bearing as



                                                   2
             Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 3 of 8



to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he or
she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the plaintiff
consumer's actions or inaction in response to a communication from a debt collector are irrelevant.
Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       25.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.




                                                  3
               Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 4 of 8



       26.      At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
       27.      In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated November 23, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
       28.      The Letter conveyed information regarding the alleged Debt.
       29.      The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       30.      The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
       31.      The Letter was received and read by Plaintiff.
       32.      15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
       33.      15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       34.      15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       35.      15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.
       36.      15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.
       37.      15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.




                                                   4
              Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 5 of 8



        38.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the debt,
or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to
the consumer by the debt collector
        39.     15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
        40.     A debt collector has the obligation, not just to convey the required information, but
also to convey such clearly.
        41.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
        42.     Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
        43.     15 U.S.C. § 1692g(b) provides that collection activities and communication during
the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer's
right to dispute the debt or request the name and address of the original creditor.
        44.     A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
        45.     The Letter contains the required validation notice.
        46.     The Letter further states, “We may report information about your account to credit
reporting agencies,” placed directly below the validation notice.
        47.     The Letter contains no statement pertaining to Plaintiff's rights following the credit
reporting statement.
        48.     The Letter fails to advise that the credit reporting statement does not override the
Plaintiff's right to dispute the alleged Debt.
        49.     The Letter fails to advise that the credit reporting statement does not override the
Plaintiff's right to request validation of the alleged Debt.



                                                   5
                 Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 6 of 8



         50.      The Letter fails to advise that the credit reporting statement does not override the
Plaintiff's right to request the name and address of the original creditor.
         51.      The least sophisticated consumer, upon reading such credit reporting statement,
could reasonably interpret the Letter to mean that even if she exercises her validation rights, her
account would still be reported to the credit bureaus during the validation period.
         52.      The least sophisticated consumer upon reading such credit reporting statement, and
in the absence of any further explanation, could reasonably interpret the Letter to mean that even
if she disputes the validity of the alleged Debt, her account would still be reported to the credit
bureaus during the verification process.
         53.      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
         54.      15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         55.      A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         56.      A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         57.      A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         58.      The least sophisticated consumer, upon reading the credit reporting statement
placed under the validation rights, would likely be led to believe that her account information
would be reported to the credit bureaus despite the 30 day validation period.
         59.      The least sophisticated consumer could reasonably interpret the Letter to mean that
even if she exercises her validation rights, her account would still be reported to the credit bureaus
during the verification process.
         60.      The least sophisticated consumer, upon reading such credit reporting statement, and
in the absence of any further explanation, could reasonably interpret the Letter to mean that even
if she disputes the validity of the alleged Debt her account would still be reported to the credit
bureaus during the verification process.



                                                    6
                Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 7 of 8



          61.    The least sophisticated consumer would likely be deceived by the Letter.
          62.    The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          63.    Because the Letter is open to more than one reasonable interpretation it violates 15
U.S.C. § 1692e.
          64.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer it violates 15 U.S.C. § 1692e.
          65.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e and
1692e(10) and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
          66.    Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
          67.    Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter substantially
                      and materially similar to the Letter sent to Plaintiff, which letter was
                      sent on or after a date one year prior to the filing of this action to the
                      present.

          68.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
          69.    The Class consists of more than thirty-five persons.
          70.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
          71.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
          72.    Plaintiff will fairly and adequately protect and represent the interests of the Class.


                                                     7
              Case 7:20-cv-03916 Document 1 Filed 05/20/20 Page 8 of 8



The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                         JURY DEMAND
        73.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.

DATED: May 15, 2020
                                               BARSHAY SANDERS, PLLC

                                               By: _/s/ Craig B. Sanders
                                               Craig B. Sanders, Esquire
                                               100 Garden City Plaza, Suite 500
                                               Garden City, New York 11530
                                               Tel: (516) 203-7600
                                               Fax: (516) 706-5055
                                               csanders@barshaysanders.com
                                               Attorneys for Plaintiff
                                               Our File No.: 119083




                                                  8
